     Case: 4:20-cv-00153-DMB-JMV Doc #: 20 Filed: 02/03/21 1 of 1 PageID #: 43




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


KYREE SMITH                                                                              PLAINTIFF

V.                                               CIVIL ACTION NO.: 4:20-cv-153-DMB-JMV

KROGER, INC. d/b/a KROGER, CO.                                                      DEFENDANT




                 ORDER GRANTING SUBSTITUTION OF PARTY
______________________________________________________________________________

       This matter is before the Court on the parties’ motions to substitute party [19]. The

parties seek to substitute as Defendant in place of Kroger, INC. d/b/a Kroger, Co., Kroger

Limited Partnership I. Having considered the motion and the fact that the parties are in

agreement, the court finds that it is well taken and should be granted. The clerk is hereby

notified of the substitution and is directed to update the docket to reflect the same.

       SO ORDERED, this the 3rd day of February, 2021.

                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
